Robertson, Associate Justice.
defendant in error recovered a judgment by default against the plaintiffs in error. The return upon the citation is in the following words: “Came to hand on the twelfth day of February, A. D. 1884, at 11 o’clock a. m., and executed the eighteenth day of February, A. D. 1884, by delivering to *389Mrs. A. A. Holliday and W. H. Holliday, the within named defendants, in person, a true copy of this writ.” This language is almost identical with that of the return held to be insufficient in the case of King v. Goodson, 42 Tex. 153, and, on that authority, the service must be held to be bad. In the statement of the sheriff’s costs, at the end of the transcript, fees for delivering two citations are charged, but we do not think this cures the defect in the return. The judgment is reversed and the cause remanded.
Reversed and Remanded.
[Opinion delivered January 29, 1886.]